Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Janise Rose Sweatmon appeals the district court’s order affirming the bankruptcy court’s orders: (1) denying her request for a continuance; (2) lifting the automatic stay and allowing a foreclosure to proceed; and (3) dismissing her bankruptcy petition with prejudice. Our review of the record and the opinions below discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. See In re Sweatmon, Nos. CA-05-264-PJM; CA-05-265-PJM; BK-04-24686 (D. Md. filed Mar. 17, 2005 & entered Mar. 18, 2005). We grant Sweatmon’s motion to proceed in forma pauperis, deny her motion for appointment of counsel, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED